Citation Nr: 1229852	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-41 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a respiratory disorder, including asthma and chronic obstructive pulmonary disease (COPD), to include as being secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied, in part, entitlement to service connection for asthma.  

The evidence shows that the Veteran has been diagnosed with asthma, as well as COPD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the issue on appeal is characterized as entitlement to service connection for a respiratory disorder, to include asthma and COPD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In May 2011, the Board remanded claims for service connection for asthma and skin cancer, to include melanoma and basal cell carcinoma.  While the claim was in remand status, the RO granted service connection for skin cancer.  Thus, this issue is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is raised by the record.  See Veteran's statement dated in January 2012.  As this matter has not yet been adjudicated by the RO, it is referred to the RO for appropriate action.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Board remanded this claim for additional development, to include providing the Veteran with an examination to determine if asthma was incurred in service or was due to or aggravated by medication he took for a service-connected disability.  The VA examination was conducted in July 2011.  The examiner addressed some of the questions asked, but she did not address all the questions asked about whether asthma was incurred in service or was aggravated by medication the Veteran took for a service-connected disability (she addressed whether asthma was due to medication the Veteran took for the service-connected skin disability).  Thus, the examination report is inadequate, and a remand is required to complete the requested examination.

At the time of the remand, the Board had requested that VA associate with the claims file VA treatment records from October 2010.  The records from October 2010 to March 2012 were associated with the claims file.  The Board will request the records from March 2012 be associated with the claims file or be uploaded to Virtual VA. 

The Veteran should also be provided with notice concerning how to substantiate his claim for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how he can substantiate his claim for service connection as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.159.  

2.  Obtain VA treatment records from March 2012 and associate them with the claims file or upload them to Virtual VA. 

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the issue for service connection for a respiratory disorder, including asthma and COPD, that the Veteran identifies that have not been previously secured.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Schedule the Veteran for a respiratory examination to determine the current nature and likely etiology of asthma and COPD and any other respiratory disorder.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  The examiner is informed of the following facts:

* The service treatment records are in a manila envelope in Volume 1 of the claims file.  They have been put in chronological order. 

* In May 1962, the Veteran was diagnosed with "Bronchitis, acute, organism beta streptococcus."

* The Veteran has alleged he developed a respiratory disorder due to steroids he took for the service-connected skin rash.  

* In a July 2011 VA examination report, the examiner diagnosed the Veteran with COPD and seems to indicate that that Veteran no longer has asthma.

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should answer the following questions:

(i) Does the Veteran have a current diagnosis of asthma?  Please state upon what facts in the claims file and medical principles you base the opinion.

(ii) If the answer to (i) is no, did the Veteran have a diagnosis of asthma at some point between January 2006 and the present time?  Please state upon what facts in the claims file and medical principles you base the opinion.

(iii) If the Veteran has had asthma since January 2006, is it at least as likely as not (a 50 percent or higher likelihood) that asthma had its onset in service?  Also, is it at least as likely as not that COPD had its onset in service?  Please state upon what facts in the claims file and medical principles you base the opinions.

(iv) If the answer to (iii) is negative, is it at least as likely as not (a 50 percent or higher likelihood) that the Veteran developed asthma and/or COPD from the use of steroids to treat his service-connected skin rash?  Please state upon what facts in the claims file and medical principles you base the opinion.

(v) If the answer to (iv) is negative, is it at least as likely as not (a 50 percent or higher likelihood) that asthma and/or COPD was aggravated (i.e., permanently worsened) beyond the natural progression by the medication(s) used to treat the service-connected skin rash?  Please state upon what facts in the claims file and medical principles you base the opinion.

A complete rationale should accompany all opinions expressed.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that each is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the claim for entitlement to service connection for a respiratory disorder, including asthma and COPD, to include as being secondary to a service-connected disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

